Exhibit 1.3 Management’s responsibility for financial reporting The accompanying consolidated financial statements of Just Energy Group Inc. and all the information in this annual report are the responsibility of management and have been approved by the Board of Directors. The consolidated financial statements have been prepared by management in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. The consolidated financial statements include some amounts that are based on estimates and judgments. Management has determined such amounts on a reasonable basis in order to ensure that the consolidated financial statements are presented fairly, in all material respects. Financial information presented elsewhere in this annual report has been prepared on a consistent basis with that in the consolidated financial statements. Just Energy Group Inc. maintains systems of internal accounting and administrative controls. These systems are designed to provide reasonable assurance that the financial information is relevant, reliable and accurate and that the Company assets are properly accounted for and adequately safeguarded. The Board of Directors is responsible for ensuring that management fulfills its responsibilities for financial reporting and is ultimately responsible for reviewing and approving the consolidated financial statements. The Board carries out this responsibility principally through its Audit Committee. The Audit Committee is appointed by the Board of Directors and is composed entirely of non-management directors. The Audit Committee meets periodically with management and the external auditors, to discuss auditing, internal controls, accounting policy and financial reporting matters. The committee reviews the consolidated financial statements with both management and the external auditors and reports its findings to the Board of Directors before such statements are approved by the Board. The consolidated financial statements have been audited by Ernst & Young LLP, the external auditors, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States) on behalf of the shareholders. The external auditors have full and free access to the Audit Committee, with and without the presence of management, to discuss their audit and their findings as to the integrity of the financial reporting and the effectiveness of the system of internal controls. On behalf of Just Energy Group Inc. /s/ James Lewis /s/ Deb Merril /s/ Pat McCullough James Lewis Deb Merril Pat McCullough Co-Chief Executive Officer Co-Chief Executive Officer Chief Financial Officer Toronto, Canada May 18, 2016 Management’s report on internal control over financial reporting The management of Just Energy Group Inc. (“the Company”) is responsible for establishing and maintaining adequate internal control over financial reporting, and has designed such internal control over financial reporting to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Management has used “Internal Control – Integrated Framework” to evaluate the effectiveness of internal control over financial reporting, which is a recognized and suitable framework developed by the Committee of Sponsoring Organizations of the Treadway Commission (2013 framework) (COSO). Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management has evaluated the design and operation of the Company’s internal control over financial reporting as of March 31, 2016, and has concluded that such internal control over financial reporting is effective. Ernst & Young LLP, the independent auditors appointed by the shareholders of the Company who have audited the consolidated financial statements, have also audited internal control over financial reporting and have issued their report on the following page of this annual report. /s/ James Lewis /s/ Deb Merril /s/ Pat McCullough James Lewis Deb Merril Pat McCullough Co-Chief Executive Officer Co-Chief Executive Officer Chief Financial Officer Toronto, Canada May 18, 2016 Report of independent registered public accounting firm To the Board of Directors and Shareholders of Just Energy Group Inc. We have audited the accompanying consolidated financial statements of Just Energy Group Inc. (“Just Energy”), which comprise the consolidated statements of financial position as at March 31, 2016 and 2015, and the related consolidated statements of income (loss), comprehensive income (loss), changes in shareholders’ deficit and cash flows for the years then ended, and a summary of significant accounting policies and other explanatory information. MANAGEMENT’S RESPONSIBILITY FOR CONSOLIDATED FINANCIAL STATEMENTS Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. AUDITORS’ RESPONSIBILITY Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgement including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. OPINION In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Just Energy Group Inc. as at March 31, 2016 and 2015 and its financial performance and its cash flows for the years then ended, in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. OTHER MATTER We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Just Energy’s internal control over financial reporting as of March 31, 2016, based on the criteria established in the Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (2013 framework) and our report dated May 18, 2016 expressed an unqualified opinion on Just Energy’s internal control over financial reporting. /s/ Ernst & Young LLP Chartered Professional Accountants Licensed Public Accountants Toronto, Canada May 18, 2016 Report of independent registered public accounting firm To the Board of Directors and Shareholders of Just Energy Group Inc. We have audited Just Energy Group Inc. (“Just Energy”)’s internal control over financial reporting as at March 31, 2016, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (2013 framework) (the “COSO criteria”). Just Energy’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on Just Energy’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Just Energy maintained, in all material respects, effective internal control over financial reporting as of March 31, 2016, based on the COSO criteria. We have also audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the 2016 consolidated financial statements of Just Energy and our report dated May 18, 2016 expressed an unqualified opinion on those financial statements. /s/ Ernst & Young LLP Chartered Professional Accountants Licensed Public Accountants Toronto, Canada May 18, 2016 JUST ENERGY GROUP INC. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION As at March 31 (in thousands of Canadian dollars) Notes ASSETS Non-current assets Property, plant and equipment 7 $ $ Intangible assets 8 Contract initiation costs – Other non-current financial assets 14 Investments 12 Deferred tax asset 19 Current assets Gas delivered in excess of consumption Gas in storage Trade and other receivables 10 Accrued gas receivables Unbilled revenues Prepaid expenses and deposits Other current financial assets 14 Corporate tax recoverable Restricted cash 9 Cash and cash equivalents TOTAL ASSETS $ $ DEFICIT AND LIABILITIES Deficit attributable to equity holders of the parent Deficit $ ) $ ) Accumulated other comprehensive income 15 Shareholders’ capital 16 Equity component of convertible debentures Contributed surplus TOTAL DEFICIT ) ) Non-current liabilities Long-term debt 18 Provisions 20 Deferred lease inducements Other non-current financial liabilities 14 Deferred tax liability 19 Current liabilities Trade and other payables Accrued gas payable Deferred revenue Income taxes payable Current portion of long-term debt 18 – 23 Provisions 20 Other current financial liabilities 14 TOTAL LIABILITIES TOTAL DEFICIT AND LIABILITIES $ $ Commitments and Guarantees (Note 28) See accompanying notes to the consolidated financial statements Approved on behalf of Just Energy Group Inc. /s/ Rebecca MacDonald /s/ David Wagstaff Rebecca MacDonald David Wagstaff Executive Chair Corporate Director JUST ENERGY GROUP INC. CONSOLIDATED STATEMENTS OF INCOME (LOSS) FOR THE YEARS ENDED MARCH 31 (in thousands of Canadian dollars, except where indicated and per share amounts) Notes CONTINUING OPERATIONS Sales 22 $ $ Cost of sales 21(b) GROSS MARGIN EXPENSES Administrative Selling and marketing Other operating 21(a) Operating profit before the following Finance costs 18 ) ) Change in fair value of derivative instruments 14 ) ) Other loss ) ) Income (loss) before income taxes ) Recovery of income taxes 19 ) ) PROFIT (LOSS) FROM CONTINUING OPERATIONS $ $ ) DISCONTINUED OPERATIONS Income from discontinued operations 11 – PROFIT (LOSS) FOR THE YEAR $ $ ) Attributable to: Shareholders of Just Energy $ $ ) Non-controlling interest 13 PROFIT (LOSS) FOR THE YEAR $ $ ) Earnings (loss) per share from continuing operations available to shareholders 24 Basic $ $ ) Diluted $ $ ) Earnings per share from discontinued operations 11 Basic $
